DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al. (U.S. Publication No. 2011/0077336, hereinafter TAKEUCHI) in view of JP 2015-13978A (hereinafter, SAITO).
Regarding claims 1-3, 6, 9, and 10, TAKEUCHI teaches a molded polypropylene product comprising the steps of blending fibrous inorganic filler containing pellets with a propylene polymer-containing matrix resin composition in which pellets comprises 35-80 wt% of fibrous inorganic filler, 1-45 wt% of an olefin polymer, and 0.3-10 wt% of a specific lubricant (Abstract). The olefin polymer 
However, TAKEUCHI does not teach 0.00001 to 0.8 mass% of spherical silica particles having an average particle diameter of 5 to 100 nm. 
In the same field of endeavor of a resin composition, SAITO teaches the filler composition has inorganic fibers and spherical silica particles. The relationship between the inorganic fibers and the spherical silica particles is not particularly limited, but it is desired that the spherical silica particles adhere to the surface of the inorganic fibers (Last paragraph of p. 4). The inorganic fibers include carbon fiber and glass fiber (First paragraph of p. 5). The amount of spherical silica particles is from a lower limit is 0.001%, 0.005%, 0.01%, 0.1%, 0.2%, 0.3%, 0.5%, and 0.75% (p. 4) and the spherical silica particles have a volume average particle diameter of 0.01 µm-5 µm (10 nm-5,000 nm), preferred values of the lower limit of the volume average particle diameter include 0.015 µm (15 nm), 0.02 µm (20 nm), 0.03 µm (30 nm), 0.05 µm (50 nm), 0.07 µm (70 nm), and 0.1 µm (100 nm) (p. 5) (which is within the claimed range).
SAITO teaches the resin composition in which the filler composition is dispersed improves the strength of the resin composition within inorganic fibers which exhibits further improvement in mechanical strength by the filling the gaps between the inorganic fibers with spherical silica particles (Last paragraph of p. 3). 
Given TAKEUCHI teaches the matrix resin composition further comprises inorganic filler including magnesium sulfate, carbon fibers, and glass fibers [0037-0041] and non-fibrous inorganic fillers including silica [0061-0062]. SAITO teaches the resin composition comprises inorganic fibers including carbon fibers and glass fibers (First paragraph of p. 5) which are equivalent to TAKEUCHI’s magnesium . 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al. (U.S. Publication No. 2011/0077336, hereinafter TAKEUCHI) in view of JP 2015-13978A (hereinafter, SAITO) in further view of JP 2009-114010A (hereinafter, NISHIDA).
Regarding claims 4 and 11, the combined disclosures of TAKEUCHI and SAITO substantially teaches the present invention, see paragraphs 5-8 above. More specifically, TAKEUCHI teaches the molded product comprising a matrix resin composition which comprises non-fibrous inorganic fillers including silica and SAITO teaches the resin composition comprises spherical silica particles.
However, the combined disclosures do not teach the spherical silica particles have a sphericity of 0.7 or more. 
NISHIDA teaches spherical silica particles and hollow silica particles wherein the hollow silica particles have an average particle diameter in the range of 5 to 300 nm (Abstract; Bottom of p.3 to the Top of p. 4) and a sphericity in the range of 0.90 to 1.00 (p. 4 (Shape)). The hollow silica fine particles are preferably spherical (p.4 (Shape)) (which would satisfy spherical silica particles). The spherical silica particles have low specific gravity, good particle breaking strength, and high-hardness fillers for improving resin and rubber wear resistance (p.13). 
Given TAKEUCHI and SAITO teach the incorporation of silica/spherical silica particles in the composition, it would have been obvious to a person of ordinary skill in the art at the time the invention .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al. (U.S. Publication No. 2011/0237709, hereinafter TAKEUCHI ‘709) as evidenced by TAKEUCHI et al. (U.S. Publication No. 2011/0077336, hereinafter TAKEUCHI) in view of JP 2015-13978A (hereinafter, SAITO). 
Regarding claim 5, TAKEUCHI ‘709 teaches a process for producing a molded fibrous basic magnesium sulfate filler-containing olefin polymer composition product which comprises the steps of preparing a fibrous basic magnesium sulfate filler-containing master batch composition which comprises an olefin polymer, a fibrous basic magnesium sulfate filler, an elastomer, a fatty acid metal salt; mixing the master batch composition a propylene polymer containing diluent resin (Abstract;).  The master batch composition comprises (A) in an amount of 1 to 45 weight parts of an olefin polymer, (B) a fibrous basic magnesium sulfate filler in the amount of 35 to 80 weight parts, (D) a metal salt of a fatty acid in the amount of 0.02 to 20 weight parts, and (E) a hydrocarbon or silicone oil in the amount of 0.02 to 20 weight parts [0007-0016; 0018-0019; 0047-0049].  The metal salt of a fatty acid includes magnesium stearate [0045]. Hydrocarbon and silicone oil reads on a lubricant. The diluent resin composition comprises non-fibrous inorganic filler including silica [0052-0055]. As evidenced by TAKEUCHI, Examples of fibrous inorganic filler include fibrous basic magnesium sulfate, carbon fiber, glass fiber, and etc. [0037-0041]. 
However, TAKEUCHI does not teach 0.00005 to 5.0 mass% of spherical silica particles having an average particle diameter of 5 to 100 nm. 
In the same field of endeavor of a resin composition, SAITO teaches the filler composition has inorganic fibers and spherical silica particles. The relationship between the inorganic fibers and the spherical silica particles is not particularly limited, but it is desired that the spherical silica particles adhere to the surface of the inorganic fibers (Last paragraph of p. 4). The inorganic fibers include carbon fiber and glass fiber (First paragraph of p. 5). The amount of spherical silica particles is from a lower limit is 0.001%, 0.005%, 0.01%, 0.1%, 0.2%, 0.3%, 0.5%, and 0.75% (p. 4) and the spherical silica particles have a volume average particle diameter of 0.01 µm-5µm (10 nm-5,000 nm), preferred values of the lower limit of the volume average particle diameter include 0.015 µm (15 nm), 0.02 µm (20 nm), 0.03 µm (30 nm), 0.05 µm (50 nm), 0.07 µm (70 nm), and 0.1 µm (100 nm) (p. 5) (which is within the claimed range).
SAITO the resin composition in which the filler composition is dispersed improves the strength of the resin composition within inorganic fibers which exhibits further improvement in mechanical strength by the filling the gaps between the inorganic fibers with spherical silica particles (Last paragraph of p. 3). 
Given TAKEUCHI ‘709 teaches the diluent resin composition further comprises non-fibrous inorganic fillers including silica [0055] and magnesium sulfate (Abstract). As evidenced by TAKEUCHI, magnesium sulfate is an equivalent inorganic filler to carbon fibers and glass fibers of SAITO. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the spherical silica particles of SAITO with the matrix resin composition of TAKEUCHI ‘709 for the benefit of improving handeability and mechanical strength as taught in SAITO. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). See MPEP 2144.06 I. and 2144.06 II. 

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained.
Firstly, the applicant argues SAITO teaches a filler composition including inorganic fibers and spherical silica particle are added to the inorganic fibers in order to easily disperse the inorganic fibers, not handleability of the resin composition. Further, SAITO discloses carbon fibers and glass fiber as inorganic filler and does not disclose magnesium sulfate. 
`The examiner has considered the applicant’s arguments and acknowledges the purpose of the spherical silica in the resin composition of SAITO. However, SAITO also teaches the resin composition in which the filler composition is dispersed improves the strength of the resin composition within inorganic fibers which exhibits further improvement in mechanical strength by the filling the gaps between the inorganic fibers with spherical silica particles (Last paragraph of p. 3). Furthermore, as discussed above, 
TAKEUCHI teaches the matrix resin composition further comprises inorganic filler including magnesium sulfate, carbon fibers, and glass fibers [0037-0041] and non-fibrous inorganic fillers including silica [0061-0062]. SAITO teaches the resin composition comprises inorganic fibers including carbon fibers and glass fibers (First paragraph of p. 5) which are equivalent to TAKEUCHI’s magnesium sulfate. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the spherical silica particles of SAITO with the matrix resin composition of TAKEUCHI for the benefit of improving handeability and mechanical strength as taught in SAITO. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F, 2d 506,509, 173 USPQ 356, 359 (CCPA 1972). See MPEP 2144.01 I and 2144.01 II. 

The examiner has considered the applicant’s arguments, however, the examiner disagrees. Although TAKEUCHI does not disclose a preferred teaching of the composition comprising silica, TAKEUCHI still teaches silica can be included in the composition. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399.
	Thirdly, the applicant argues TAKEUCHI does not provide any suggestion to incorporate spherical silica in its matrix resin composition. Although silica is mentioned as a possibility, TAKEUCHI teaches that talc is preferred [0061-0062]. Furthermore, TAKEUCHI teaches that talc is preferably contained in an amount of 5 to 40 wt%, far exceeding the claimed amount of spherical silica set forth in the claimed invention. The Examiner has failed to explain why one of ordinary skill in the art would have employed an amount far less than that taught by TAKEUCHI. 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. The examiner acknowledges that talc is preferred. However, TAKEUCHI teaches the inorganic fillers such as silica is also listed. A prior art reference must be considered in its entirety, i.e., as a whole, including portions 
	Lastly, the applicant argues NISHIDA teaches spherical silica particles having an average particle diameter of 5 to 300 nm and sphericity in the range of 0.90 to 1.00. However, the particles having an average particle diameter of 5 to 300 nm and a sphericity in the range of 0.90 to 1.00 are hollow particles, not spherical particles. Hollow particles are thermally treated to bond to each other, and thereby to obtain spherical particles having a particle diameter of 1-50 µm. In NISHIDA, particles to be used for various applications are spherical particles, not hollow particles. That is, the spherical silica particles having an average particle diameter of 5 to 300 nm and sphericity in the range of 0.90 to 1.00 are used only to obtain spherical particles having a particle diameter of 1-50 µm. Therefore, it is not appropriate to apply the hollow particles to the resin composition of TAKEUCHI. 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. As discussed above, NISHIDA teaches both spherical silica particles and hollow silica particles wherein the hollow . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1763